DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 10 has been cancelled.

Status of Claims
2.    This Office Action is in response to the application filed on 02/18/2021. Claims 1-9 and 11 through 20 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanakarajan et al. (US 2019/0028329 A1) in view of Celozzi et al. (US 2019/0149397 A1).

For claim 1 Kanakarajan teaches a fault recovery control method for a communication apparatus in a communication system (see Fig. 4 “detect issue 410 and resolve issue 450”), wherein the communication system comprises: 
the communication apparatus that is arranged in a site and includes a plurality of virtual network functions used for service chaining (see Fig. 2 “uCPE platform 210”, Fig. 5 “site 1-3 uCPE includes VNF1-3”, paragraph 15 “a uCPE includes a set of VNF1, VNF2, and VNF3”, and paragraph 1 “service chain”) ; and 
at least one upper apparatus that is connected to the communication apparatus in the site via a network and manages the virtual network functions and the service chaining on the communication apparatus (see paragraph 21 and Fig. 2 “network orchestrator and exemplary network environment”), 
the method comprising: 
setting, at least a part of functions of the upper apparatus for changing the service chaining on the communication apparatus in the site, to be deployed on the communication apparatus in the site (see paragraph 33 “network orchestrator is partially or entirely hosted within uCPE”); and 
on occurrence of a fault in the communication apparatus in the site, the communication apparatus rearranging autonomously the service chaining thereon to perform recovery from the fault (see paragraph 1 “NFV platforms may be distributed (on-site NFV) which uses uCPE centralized (cloud base NFV) which uses vCPE and hybrid of distributed and centralized”,  paragraphs 49-50 “detecting an issue in a uCPE that may resolved according to some implementation by migrating a traffic flow to a vCPE platform, wherein a traffic flow may be associated with VNFs, with uCPE platforms, wherein the traffic flow comes from multiple VNFs of a uCPE of a service (service chaining)”).
Kanakarajan does not explicitly teach that a uCPE including VNF1, VNF2…VNFn resolve issue autonomously.
However, Celozzi teaches a first VNF receives a link failure notification comprising link recovery status information indicating a current recovery status, and triggering an action depending on the link status information to resolve the link failure (see Celozzi: paragraph 24). In addition, Celozzi teaches automatic (autonomous) recovery of a link failure except if it is due a software malfunction of a second VNF (see Celozzi: paragraph 25).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Celozzi in the failover mechanism of Kanakarajan in order to implement the automatic failover of the in a VNF of uCPE rather than an orchestrator of cloud (see Celozzi: paragraph 25).

          For claim 2 Kanakarajan in view of Celozzi teaches the fault recovery control method, comprising the communication apparatus, after recovery from the fault, transmitting a notification of change in setting of the service chaining to the upper apparatus (see Kanakarajan: paragraph 67, claim 20 “notification is sent after corrective action”, and Celozzi: Fig. 14 “Link failure recovered and discard notification”).

          For claim 3 Kanakarajan in view of Celozzi teaches the fault recovery control method, comprising on occurrence of a fault in the communication apparatus, if the communication apparatus determines that autonomous fault recovery is possible by rearranging the service chaining based on setting information about configurations and paths of the virtual network functions used for the service chaining, wherein the setting information is stored in the communication apparatus (see Celozzi: paragraph 6 “VNF decides to wait until the link between the VNF and the other VNF is recovered (i.e., repaired), if possible” and “last possible time to start performing failover (autonomous) failover), from VNF-X to VNF-Y”), 
the communication apparatus rearranging the service chaining, without receiving an instruction from the upper apparatus (see Celozzi: paragraph 6 “VNF decides to wait until the link between the VNF and the other VNF is recovered (i.e., repaired), if possible” and “last possible time to start performing failover (autonomous) failover), from VNF-X to VNF-Y”).

          For claim 4 Kanakarajan in view of Celozzi teaches the fault recovery control method, comprising 
the communication apparatus acquiring setting information about paths of the service chaining and setting information about a configuration of individual one of the virtual network functions, from a control signal transmitted from the upper apparatus to the communication apparatus (see Kanakarajan: paragraph 24 “uCPE has received configuration of system” and paragraph 67 “orchestrator sends notification of migration to UCPE”).

          For claim 5 Kanakarajan in view of Celozzi teaches a communication system, comprising: 
a communication apparatus arranged in a site, the communication apparatus including a plurality of virtual network functions and a service chaining with the virtual network functions connected (as discussed in claim 1); and 
at least one upper apparatus connected to the communication apparatus via a network, the upper apparatus managing the virtual network functions and the service chaining on the communication apparatus (as discussed in claim 1), 
wherein the communication apparatus comprises: 
a processor (see Kanakarajan: Fig.3 “processor 320 and memory 330”); and 
a memory in circuit communication with the processor and storing program instruction executable by the processor, wherein the processor is configured to change the service chaining on the communication apparatus (see Kanakarajan: Fig.3 “processor 320 and memory 330” and as discussed in claim 1), 
wherein the processor, on occurrence of a fault in the communication apparatus, rearranges the service chaining to perform recovery from the fault (as discussed in claim 1).

          For claim 6 Kanakarajan in view of Celozzi teaches the communication system, wherein the processor in the communication apparatus, after recovery from the fault, transmits a notification of change in setting of the service chaining to the upper apparatus (as discussed in claim 2).

          For claim 7 Kanakarajan in view of Celozzi teaches the communication system, wherein the communication apparatus includes 
a storage part that stores setting information about configurations and paths of the virtual network functions used for the service chaining (see Kanakarajan: paragraph 1 “Chain service”, paragraph 2 “storage devices”, and as discussed in claim 1), 
wherein, on occurrence of a fault in the communication apparatus, the processor determines whether an autonomous fault recovery, in which the service chaining is rearranged based on the setting information stored in the storage part, is possible (as discussed in claim 3), and 
wherein, when determining that the autonomous fault recovery is possible, the processor rearranges the service chaining, without receiving an instruction from the upper apparatus (as discussed in claim 3).

          For claim 8 Kanakarajan in view of Celozzi teaches a communication apparatus arranged in a site and including a plurality of virtual network functions and service chaining with the virtual network functions connected, wherein the communication apparatus is connected to at least one upper apparatus that manages the virtual network functions and the service chaining on the communication apparatus via a network (as discussed in claim 1), the communication apparatus comprising: 
a processor (see Kanakarajan: Fig.3 “processor 320 and memory 330”); 
a memory in circuit communication with the processor and storing program instruction executable by the processor (see Kanakarajan: Fig.3 “processor 320 and memory 330”); and 
a storage part that stores setting information about the service chaining connecting the virtual network functions (see Kanakarajan: paragraph 1 “Chain service”, paragraph 2 “storage devices”, and as discussed in claim 1), 
wherein the processor is configured to, on occurrence of a fault in the communication apparatus, change the service chaining, based on the setting information stored in the storage part to perform recovery from the fault (as discussed in claim 1).

          For claim 9 Kanakarajan in view of Celozzi teaches the communication apparatus according to claim 8, wherein the, processor is configured to, after recovery from the fault, transmit a notification of change in setting of the service chaining to the upper apparatus (as discussed in claim 2).

          For claim 11 Kanakarajan in view of Celozzi teaches the fault recovery control method according to claim 1, comprising 
on occurrence of a fault in the virtual network function used for the service chaining, 
the communication apparatus changing autonomously the service chaining by rearranging paths among the virtual network functions used for the service chaining to bypass the virtual network function on which the fault occurs (as discussed in claim 1), or 

          For claim 12 Kanakarajan in view of Celozzi teaches the fault recovery control method according to claim 1, wherein the upper apparatus is at least one of a virtual network function controller that controls the virtual network functions on the communication apparatus in an individual site, and a network function virtualization orchestrator that coordinates at least the virtual network function controller to provide a network service (see Kanakarajan: Fig. 2 “network orchestrator 230”).

          For claim 13 Kanakarajan in view of Celozzi teaches the communication system according to claim 7, wherein the processor in the communication apparatus is configured to acquire setting information about paths of the service chaining and setting information about a configuration of individual one of the virtual network functions, from a control signal transmitted from the upper apparatus to the communication apparatus (as discussed in claim 1).

          For claim 14 Kanakarajan in view of Celozzi teaches the communication system according to claim 5, wherein the processor in the communication apparatus is configured to, on occurrence of a fault in the virtual network function used for the service chaining on the communication apparatus, change autonomously the service chaining by rearranging paths among the virtual network functions used for the service chaining to bypass the virtual network function on which the fault occurs (as discussed in claim 1 and 11), or 

          For claim 15 Kanakarajan in view of Celozzi teaches the communication system according to claim 5, wherein the upper apparatus is at least one of a virtual network function controller that sets and controls the virtual network functions on the communication apparatus in an individual site, and a network function virtualization orchestrator that coordinates at least the virtual network function controller to provide a network service (as discussed in claim 1).

          For claim 16 Kanakarajan in view of Celozzi teaches the communication apparatus according to claim 8, wherein the processor is configured to, on occurrence of a fault in the communication apparatus, determine whether an autonomous fault recovery, in which the service chaining is rearranged based on the setting information stored in the storage part, is possible (as discussed in claims 3 and 7), and 
wherein, when determining that the autonomous fault recovery is possible, the processor is configured to rearrange the service chaining, without receiving an instruction from the upper apparatus (as discussed in claims 3 and 7).
          For claim 17 Kanakarajan in view of Celozzi teaches the communication apparatus according to claim 16, wherein the processor is configured to acquire setting information about paths of the service chaining and setting information about a configuration of individual one of the virtual network functions, from a control signal transmitted from the upper apparatus to the communication apparatus (as discussed in claim 1).

          For claim 18 Kanakarajan in view of Celozzi teaches the communication apparatus according to claim 8, wherein the processor is configured to, on occurrence of a fault in the virtual network function used for the service chaining on the communication apparatus, change autonomously the service chaining by rearranging paths among the virtual network functions used for the service chaining to bypass the virtual network function on which the fault occurs (as discussed in claim 14), or 

          For claim 19 Kanakarajan in view of Celozzi teaches the communication apparatus according to, wherein the upper apparatus is at least one of a virtual network function controller that controls the virtual network functions on the communication apparatus in an individual site, and a network function virtualization orchestrator that coordinates at least the virtual network function controller to provide a network service (see Kanakarajan: Fig. 2 “network orchestrator 230”).
          For claim 20 Kanakarajan in view of Celozzi teaches the communication apparatus according to claim 19, wherein the virtual network function on the communication apparatus cause the communication apparatus to operate as a Universal Customer Premises Equipment (uCPE) in an enterprise branch site, and wherein the upper apparatus is deployed in a data center (see Kanakarajan: Fig. 2 “uCPE”).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415